Adams, Deputy Attorney General,
We have your request to be advised as to whether or not milk dealers come within the terms of the Act of May 27,1937, P. L. 901, 3 PS §41-a, which is entitled:
“An act for the protection of producers of farm produce ; providing for the licensing, the bonding or holding collateral of and the regulation of certain dealers in farm produce, as herein defined, within this Commonwealth; conferring powers, and imposing duties on the Department of Agriculture; providing for appeals and injunctions; and prescribing penalties.”
Section 1(c) of the Act of 1937, supra, reads as follows:
“(c) ‘Farm produce’ includes all agricultural, horticultural, vegetable, fruit, and floriculture products of the soil; poultry, eggs, nuts, flowers, and honey, but shall not include timber products, tea, coffee or livestock ” (Italics supplied.)
The word “includes” is a word having two shades of meaning and is used in the sense of “and” or “also”, as set forth in Weller et al. v. The Grange Mutual Cas. Ins. Co., etc., 105 Pa. Superior Ct. 547, at page’s 551 and 552. However, the sense in which it is used becomes immaterial so far as we are herein concerned, because of the use of the word “livestock”.
The question arises as to whether milk comes within the definition of “farm produce” or “agricultural products”, or is included within the term “livestock”. The *715first two terms have been used by the legislature to convey various meanings, as will be seen by a reference to the following acts:
The Statutory Construction Act of May 28,1937, P. L. 1019, sec. 101(41), 46 PS §601, which does not apply to the act under consideration, reads:
“(41) ‘Farm Product’, any agricultural, horticultural, vegetable, fruit, and fioricultural product of the soil, livestock and meats, wool, hides, poultry, eggs, dairy ;products, nuts, mushrooms and honey.” (Italics supplied.)
The Act of April 30,1929, P. L. 885,14 PS §81, reads as follows in section 1:
“. . . ‘agricultural products’ shall include all agricultural, horticultural, vegetable, fruit,' and floricultura! products of the soil, live stock and meats, wool, hides, poultry, eggs, dairy products, nuts, mushrooms, and honey, but shall not include timber products . . .” (italics supplied).
The Act of April 4, 1929, P. L. 144, 3 PS §32, reads in section 14 thereof, as follows:
“ ‘Farm Product’ means any agricultural, horticultural, vegetable, fruit, and fioricultural product of the soil, live stock and meats, wool, hides, poultry, eggs, dairy products, nuts, mushrooms and honey.” (Italics supplied.)
“Livestock” is defined in 38 C. J. 70, as domestic animals kept for farm purposes; especially marketable animals, as cattle, horses and sheep.
The term “livestock” is defined in section 2 of the Act of May 11,1921, P. L. 522, 3 PS §462, as follows:
“. . . ‘live stock’ shall include horses, stallions, colts, geldings, mares, sheep, rams, lambs, bulls, bullocks, steers, heifers, cows, calves, mules, jacks, jennets, burros, goats, kids, swine, confined domestic hares and rabbits.”
It thus appears that cows are not included within the definition of “farm produce”, and as “dairy products” have been omitted from the definition of “farm produce”, *716that the legislature did not intend to include milk as one of the products within the definition of “farm produce”. It is also to be noted that “livestock”, which is the exception in the statute under consideration, is included within the terms of the acts when “dairy products” are included.
The wording of the Acts of 1929, supra, indicates that when the Act of May 27, 1937, P. L. 901, was passed the omission of “dairy products” from the definition of farm produce was intentional, and this seems more obvious as the word “livestock”, which had been used by the legislature as a companion word of “dairy products”, was made an exception.
It may also be noted that the 1937 legislature passed the Milk Control Law of April 28, 1937, P. L. 417, the title to which act provided, inter alia:
“An act relating to milk' and the products thereof; creating a Milk Control Commission; establishing its jurisdiction, powers and duties; regulating the production, transportation, manufacturing, processing, storage, distribution, delivery and sale of milk and certain products thereof . . . requiring milk dealers to file bonds to secure payment for milk to producers. . .”. (Italics supplied.)
The requirement that milk dealers file bonds to secure payment for milk to producers is also a requirement of the act under consideration, and we do not believe it to have been the intention of the legislature to have duplicated the requirements of the law by legislation passed at the same session.
We are, therefore, of the opinion, and you are accordingly advised, that milk does not come within the terms of the Act of May 27, 1937, P. L. 901.